Citation Nr: 1027579	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability as 
secondary to the Veteran's service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957 and 
from November 1990 to May 1991, served in the Southwest Asia 
theater of operations from January to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Jackson, 
Mississippi.

In May 2010, the Veteran testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran is service-connected for a left knee disability.  

2.  The Veteran is currently diagnosed with a back disability.

3.  Resolving all doubt in the Veteran's favor, the evidence of 
record reveals that the Veteran's lumbar disc disease is 
proximately due to the Veteran's service-connected left knee 
disability.


CONCLUSION OF LAW

Lumbar disc disease is proximately due to, or the result of, his 
service-connected left knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for lumbar 
disc disease, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
and assist is necessary.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran seeks service connection for a low back disability as 
secondary to the Veteran's service-connected left knee 
disability.  The Veteran contends that his current back 
disability is related to the fact that his gait was altered by 
his service-connected left knee disability.   

The Veteran does not assert and his service treatment records do 
not contain any indications of a chronic back injury that 
developed in service.  

The Veteran first suffered a knee injury in service in 1990, 
followed by a number of knee surgeries.  A March 1994 VA examiner 
noted that the Veteran suffered from back pain and an x-ray 
report shows the Veteran had scoliosis, marked degenerative disc 
disease at L2-L3, more mild degenerative disc disease at other 
levels and hypertrophic spurring most pronounced at L2-L3.  In 
August 2000, the Veteran underwent a right L2, L3, L4 and L5 
laminectomy and decompression foraminotomy.  The surgeon at the 
time noted the Veteran had a longstanding history of back pain, 
worsening over the years.  A June 2001 VA treatment record shows 
the Veteran recently had back surgery in August 2000 and was 
requesting medication to help with chronic back pain.  

Private chiropractic records by Dr. A.O. from March 2005 to March 
2006 show the Veteran was seen for lumbar sacral and lumbar spine 
pain.  

In February 2006, the Veteran's private physician, Dr. M.M., 
submitted a letter where he opined with medical probability that 
the Veteran's scoliosis and curvature of the lumbar spine was due 
to the Veteran's knee injury and the abnormal gait, with the 
Veteran favoring the left knee over several years in the early 
1990s.  

In October 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) medical opinion.  The examiner reviewed the claims 
file and the Veteran's x-rays.  He indicated that the Veteran was 
status post left total knee replacement and that x-rays of his 
lumbar spine revealed rather severe degenerative changes 
throughout with scoliosis.  The examiner opined that the 
degenerative arthrosis of the lumbar spine was not caused by 
arthritis in the knee.  His rationale was that it was based not 
only on what he saw clinically, but that he has been board 
certified in orthopedic surgery and most of his time has been 
spent in private practice, so that his opinion was based on his 
education and experience.  

In a letter submitted by Dr. M.M., dated in June 2007, the 
physician indicated that he had reviewed the rating decision 
denying the Veteran's claim.  The physician opined with medical 
probability that the Veteran's lumbar spondylosis and lumbar 
scoliosis are due to a combination of the injury from 1990 while 
serving as an active soldier.  As a result of his injury he had 
knee surgery and had an abnormal gait.  The physician referenced 
the 1994 VA x-ray and noted that this was four years after the 
injury and so easily could have been abnormal from the injury to 
the knee and the subsequent poor posture and abnormal gait.  The 
physician noted that he was a board certified neurosurgeon and 
asked the RO to reconsider its opinion.  

In November 2008, the Veteran's chiropractor, Dr. A.O., indicated 
that he had read Dr. M.M.'s summaries.  The chiropractor 
indicated that the Veteran's walking with an abnormal gait 
certainly caused undue pressure on his spine, resulting in 
degeneration of the lumbar spine and scoliosis.  He opined that 
the Veteran's low back condition was related to his time in 
service.  

In September 2009 the Veteran was afforded a VA examination.  
After a thorough physical examination and review of the Veteran's 
claims file, the examiner diagnosed the Veteran with lumbar 
scoliosis with multilevel spondylosis, degenerative disc disease 
and stenosis.  The examiner also diagnosed postoperative right 
L2, L3, L4 and L5 laminectomy with decompression foraminotomies 
and postoperative L4, L5 decompression laminectomy.  The examiner 
noted the Veteran's left knee injury in 1990, but opined that 
based upon review, he thought it was unlikely that the severity 
and magnitude of the degenerative changes, which were reported in 
the lumbar spine in 1994, would have developed in the relatively 
short sequence of time from his original injury in the latter 
part of 1990.  The examiner opined that this disease had been 
present for a significant period of time and was more likely due 
to the aging process.  The examiner also opined against any 
aggravation.  He opined that typically when an individual has 
severe musculoskeletal condition then they generally cut back or 
decrease their activity level to accommodate the condition, so it 
was less likely that the Veteran's back condition was permanently 
worsened by his service-connected knee condition.  

In May 2010 the Veteran testified before the undersigned and 
again stated that he did not develop his back problems until 
after he suffered his left knee injury in service.  The Veteran 
reports that he developed back pain since the accident involving 
his left knee in service.  The Board finds the Veteran's 
statements of continuity of symptomatology credible and notes 
that the Veteran is competent to report back pain that developed 
subsequent to his left knee injury.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

There are multiple medical opinions that address the contended 
relationship between the Veteran's left knee disability and his 
current back disability.  It is the responsibility of the Board 
to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  At 
the same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the Board must determine the weight to be accorded the 
various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

The Board acknowledges that it appears that the Veteran's entire 
claims file was not available for Dr. M.M. or Dr. A.O., 
therefore, their opinions are, to some extent, based on the 
Veteran's own recitation of his medical history.  While it does 
not appear that Dr. M.M. or Dr. A.O. had access to the Veteran's 
claims file, they appear to have been familiar with the Veteran's 
medical history.  The Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history given 
by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  Further, the claims file 'is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim.'  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  There are other means by which a private physician can 
become aware of critical medical facts, notably by treating the 
claimant for an extended period of time.  Id.  

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the United States Court of 
Appeals for Veterans Claims (Court) has declined to adapt a 
"treating physician rule" under which a treating physician's 
opinion would presumptively be given greater weight than that of 
a VA examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-
3 (1993).  

There are multiple opinions in favor of the Veteran's claim and 
against the claim.  See C.F.R. § 3.102.  The opinions of Dr. M.M. 
and Dr. A.O. provide support for a determination of service 
connection.  As the Veteran's treating providers, they are not 
entitled to any special deference but it indicates that they are 
familiar with the Veteran's condition.  Significantly, they both 
opined that the Veteran's back disability is related to his 
service-connected knee disability.  The opinions of the October 
2006 and September 2009 VA examiners weigh against a 
determination of service connection, as both examiners opined it 
was less likely that the Veteran's back disability was caused by 
his service-connected left knee disability.  

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.").  

The Board notes that the October 2006 VA examiner did not examine 
the Veteran and did not provide a rationale for his opinion, 
other than basically stating that he formulated his opinion based 
on what he saw clinically, as well as his education and 
experience.  There was no detailed explanation laying out the 
medical principles or reasons for the opinion.  The Board finds 
this opinion less probative based on an incomplete rationale.  
The Board also finds Dr. A.O.'s November 2008 opinion less 
probative in that he seems to have merely read and parroted Dr. 
M.M.'s summary, without providing any independent analysis of the 
etiology of the Veteran's disability.  

With respect to the February 2006 and June 2007 Dr. M.M. reports 
and the September 2009 VA examination report, the Board finds 
that both examiners met the requirement set by Stefl.  While the 
examiners came to different conclusions, both addressed the 
available evidence and explained how their opinions related to 
that evidence.

Here, the Board has no basis to discount either Dr. M.M.'s 
opinions in support of the Veteran's claim or the September 2009 
VA examiner's opinion against the Veteran's claim.  There is no 
significant difference in expertise apparent from the reports.  
The opinions were offered by examiners whose professional 
credentials appear to demonstrate that they possess the necessary 
education, training, and expertise to provide the requested 
opinion.  See 38 C.F.R. § 3.159(a) (2009).

Overall, the Board is unable to favor either Dr. M.M's opinions 
or the September 2009 VA examiner's opinion.  To be sure, the 
most distinguishing aspect is that there is one probative opinion 
in favor of the Veteran's claim and one probative opinion against 
the claim.  See C.F.R. § 3.102. 

Given the contentions and testimony of the Veteran and the 
opinions of Dr. M.M., the evidence of record that the Veteran 
incurred a low back disability as a result of his service-
connected left knee disability is at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  Thus, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.

After a full review of the record, including the medical evidence 
and contentions of the Veteran, the Board concludes that service 
connection for lumbar disc disease is warranted.  As noted above, 
the positive evidence includes VA and private examination reports 
which demonstrate that the Veteran has a current low back 
disability, the Veteran's contentions and the opinions of private 
medical doctors, indicating the Veteran's low back disability is 
related to his service connected left knee disability.  
Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  Therefore, service connection for lumbar disc disease 
is granted.  


ORDER

Service connection for lumbar disc disease is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


